department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi br09 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel natural_resources from associate chief_counsel passthroughs and special industries cc psi subject salary bonus as depletable income this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer a taxpayer b issues whether an interest in profits from oil_and_gas well production qualifies as a depletable economic_interest and may be received tax free conclusions under the facts of this case taxpayers are not entitled to claim depletion on their bonus which is taxable upon vesting facts taxpayers a and b were pipe salesmen for their employer which sold pipe and related supplies for oil_and_gas well drilling and production at the suggestion of the taxpayers their employer began entering into drilling contracts in exchange for a percentage of the well production as a consequence the parties modified the employment agreements to grant taxpayers a percentage of income from their employer’s share of production specifically taxpayers were to receive ten percent of their employer’s net profits as defined in the contracts from oil_and_gas production from well projects taxpayers recommended which were accepted by their employer after the agreements ended the employer paid the taxpayers a portion of their share of the profits the employer then refused to pay any further sums the taxpayers filed suit to recover their share of drilling program proceeds taxpayers prevailed in litigation and received an award representing their full share of past accrued profits an agreed judgment further awarded them percent of all revenue from three specific drilling programs taxpayers did not report as income the receipt of a percent joint_venture interest at the time their contract right to each well vested they reported only salary and income from their share of profits as received including the litigation awards they did not characterize the income as depletable gross_income from production but rather reported the income as ordinary_income two years after receipt of their litigation awards after the period of limitations on assessment had expired for the years in which their profits interests had vested taxpayers filed amended returns re-characterizing their litigation proceeds as income from working interests and claiming depletion deductions for these receipts they also claimed depletion for subsequent years including the years currently in suit their alternative_minimum_tax schedule did not report depletion as a preference item law and analysis in order to have a depletable economic_interest in minerals in place a person must acquire by investment an interest in the oil in place and secure by any form of legal relationship income derived from the extraction of oil to which he must look for a return_of_capital sec_1_611-1 287_us_551 the rationale for finding that a taxpayer has an economic_interest in minerals in place in this circumstance is that the oil in the ground represents a reservoir of capital_investment that can be recovered only through production id pincite emphasis supplied it is not material whether the payments are in oil or in cash which is the proceeds of the oil id 293_us_312 an exchange of personal services for an economic_interest is taxable see frazell v commissioner 335_f2d_487 5th cir and 883_f2d_1317 7th cir in frazell the fifth circuit held that receipt of a joint_venture interest in wells for personal services was taxable the court relied on the fundamental concept that compensation_for services is taxable as ordinary_income under sec_61 the court also relied on sec_1_721-1 which makes a partnership_interest received in exchange for personal services a taxable_exchange see also sec_83 property received for services is taxable revrul_83_46 1983_1_cb_78 overriding_royalty interest in exchange for personal services is taxable the seventh circuit in zuhone relying in part on frazell and sec_83 also held that an overriding_royalty exchanged for personal services is taxable based on the facts of this case taxpayers could arguably show that their employment contract should be bifurcated into two parts a part paying salary for pipe sales and a second part amounting to a joint_venture agreement under the joint_venture agreement taxpayers received ten percent of the proceeds from wells drilled by their employer solely in exchange for their services in recommending 1in palmer v bender the taxpayer explored and developed the subject property transferred it to a producer and retained a production_payment 2the parties attempted to contribute their interests to a newly formed corporation tax free pursuant to sec_351 however the court analyzed the underlying joint_venture agreement under which the interests arose to determine taxability prior to application of sec_351 drilling projects taxpayers arguably received an economic_interest in the properties subject_to depletion since they must look exclusively to production to recover the value of their services for drilling recommendations however taxpayers would be taxable for the fair_market_value of their interests in the drilling projects at the time their interests in these projects vested see frazell v commissioner f 2d pincite zuhone v united_states supra revrul_83_46 in fact taxpayers did not report the receipt of their interests as taxable exchanges it is now too late for the service to issue notices for deficiency for the years in which taxpayers’ interests vested thus allowing depletion deductions now would amount to a double benefit consequently taxpayers are now barred from recharacterizing their income under the duty_of_consistency doctrine under this doctrine a taxpayer may not after taking a position in one year to his advantage and after correction for that year is barred shift to a contrary position touching the same fact or transaction when such a fact or transaction is projected in its tax consequences into another year there is a duty_of_consistency on the taxpayer with regard to it whether or not there be present all the technical elements of an estoppel 109_tc_290 131_f2d_662 5th cir see also 854_f2d_755 5th cir 162_f2d_844 5th cir lefever v united_states 100_f3d_776 10th cir 18_f3d_20 1st cir 884_f2d_959 7th cir 713_f2d_662 11th cir 495_f2d_211 8th cir the duty_of_consistency has the following elements a representation or report by the taxpayer on which the commissioner has relied and an attempt by the taxpayer after the statute_of_limitations has run to change the previous representation or to recharacterize the situation in such a way as to harm the commissioner estate of letts t c pincite herrington f 2d pincite citation omitted see also 80_f3d_13 1st cir if this test is met the commissioner may act as if the previous representation on which he relied continued to be true even if it is not the taxpayer is estopped to assert the contrary taxpayers have met these three elements since they represented on their tax returns for the years in which their profits interest vested that they received no taxable_income upon receipt of these interests and they represented the profits as non-depletable ordinary_income the service relied on these representations in assessing only the reported tax and not auditing taxpayers for the years in which their profits interests vested and after the period for assessing these years expired taxpayers recharacterized their profits as depletable income from economic interests this recharacterization harms the government since the government was time barred from taxing the receipt of the economic interests when taxpayers first informed the government through amended returns of their changed characterization policy reasons also support application of the duty_of_consistency doctrine in these circumstances taxpayers have no basis in their own personal services absent the reporting of a taxable_exchange taxpayers should be treated as having only a carryover_basis of zero and similarly a capital_investment of zero without a capital_investment taxpayers have no economic_interest subject_to depletion sec_1_611-1 case development hazards and other consideration sec_3 please call if you have any further questions associate chief_counsel passthroughs and special industries by eileen shatz special counsel
